Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-7, 10-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nolterieke et al. (United States Patent Application Publication US 2011/0289327), hereinafter Nolterieke.

Regarding claim 1, Nolterieke teaches a method for controlling server power usage in a data center, (Title “CHASSIS POWER ALLOCATION USING EXPEDITED POWER PERMISSIONS”) the method comprising: 
managing, using a software-defined power (SDP) architecture, power usage among a plurality of server racks in active mode processing a set of workloads in the data center; ([0017] “The computer system 10 includes a rack mountable multi-server chassis 12 having a plurality ("M") of server bays 14 for receiving up to a like number of servers 20.” [0018] “The power module 31 supplied power to the servers 20 currently in the chassis. The chassis manage module manages chassis resources, such as the allocation of power from the power module to the various servers 20 in the chassis 12.” The various servers in the chassis are interpreted as plurality server racks in the data center. A rack mountable multi-server chassis is interpreted as a plurality of server racks. The servers with various performance capabilities that already receives the power is interpreted as a plurality of server racks in active mode processing a set of workloads.)
detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center; ([0021] “The chassis management module 32 cannot immediately ascertain the actual power requirement of a particular server 20 upon insertion. Rather, the server must first take an inventory to identify the components and their corresponding power requirements…the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration.” [0022] “a server management module ("SMM'') will automatically inventory the components of a server 20 in response to insertion of the server 20 into a server bay 14. The process of generating the inventory may be controlled by the server management module 24, the chassis management module 32, or both.” In response to insertion of the server, which is not powered yet to perform the full inventory and workload, a server management module inventory the component of the inserted server. Without the power, the newly inserted server does not have or perform workload. The newly inserted server or a new server rack in standby mode without a workload is detected using a SMM or a resource inventory manager. Furthermore, as shown in Fig. 1, the new server rack in standby mode without a workload is added to the computer system 10 including a rack mountable multi-server chassis. A server rack is interpreted as a structure to house hold a server. Thus, as shown in Fig. 1, plurality of servers 1-4 are mounted in Bay 1-4. A new server M is inserted in Bay M. There are plurality of server racks to mount servers such as Bay 1-4. Furthermore, as shown in Fig. 3 and [0029], servers 1-4 in server bay 1-4 are allocated power to perform workload.)
ensuring that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode; ([0021] “The chassis management module 32 cannot immediately ascertain the actual power requirement of a particular server 20 upon insertion. Rather, the server must first take an inventory to identify the components and their corresponding power requirements.” [0023] “the inserted server may read the VPD for its model type and look up the server power limit for a server of its type or model number and report the server power limit to the chassis management module.” The chassis management module read or examines the information of the server such as type or model number. In addition, various components in the server is identified to properly provide the power with unallocated power before granting power. Thus, until grating power, the newly inserted server is in the standby mode or not in the active mode. The newly inserted server or the new server rack in the standby mode is controlled and monitored before transitioning to the active mode. The newly inserted server is controlled to remain without power by monitoring information of the server before allocating power to the newly added server.)
determining, using the SDP architecture, whether power safety criteria are met to safely join the new server rack to the plurality of server racks prior to transitioning the new server rack from the standby mode to the active mode; ([0021] “the chassis management module can determine certain parameters of the server directly from the chassis specification 16. For example, the chassis specification 16 limits a type-XYZ chassis 12 to receive only type-ABC servers. Therefore, the chassis management module 32 can be programmed with the server power limit (500 W in this example) of any received server 20 based on the server specification 22.” [0023] “if the server power limit is less than or equal to the unallocated chassis power, then a power permission is immediately granted to the inserted server in an amount equal to the value of the server power limit according to step 54.” The chassis management module determines if the server power limit is less than or equal to the unallocated chassis power before providing power. Determination if the server power limit is less than or equal to the unallocated chassis power is interpreted as power safety criteria are met to safely join the new server rack to the plurality of server racks prior to transitioning the new server rack from the standby mode to the active mode.) and 
transitioning, using a boot manager, the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks in response to the SDP architecture determining that the power safety criteria are met. ([0023] “if the server power limit is less than or equal to the unallocated chassis power, then a power permission is immediately granted to the inserted server in an amount equal to the value of the server power limit according to step 54. This power permission is thus granted prior to generating a server inventory for the inserted server, which is initiated in step 56.” [0018] “The power module 31 supplies power to the servers 20 currently in the chassis 12. The chassis management
module 32 manages chassis resources, such as the allocation of power from the power module 31 to the various servers 20 in the chassis 12.” [0022] “The server management module 24 is a service processor on the system board of the server 20 that may optionally also perform conventional power management tasks, such as monitoring the power consumption of the server 20 and throttling the processors and memory.” As shown in Fig. 2, when the server power limit is less than or equal to the unallocated chassis power, the power is provided to the server, which is interpreted as transitioning the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks. The unallocated power is power left after providing power to the active servers. As discussed above, determining that the unallocated power is sufficient for the newly inserted server is interpreted as determining that the power safety criteria are met. In response to the determination, the power is provided to the new server rack, which is interpreted as transitioning from the standby mode to the active mode in a safe manner. Furthermore, a boot manager is interpreted as a component, to transition the new server from a standby mode to an active mode. Using the server management module, power supplied to each server is controlled. For the power management, the chassis management module is a supervisory controller to allocate the power to the new server when the unallocated power is available, as discussed above.)

Regarding claim 3, Nolterieke teaches managing, using the new SDP worker service in the SDP architecture, power consumption of the new server rack within the power budget as a whole. ([0025] “Conditional step 64 involves comparing the component power requirement (determined in step 60) to the categorically-defined component power limit for that component type (determined in step 62). If the power requirement of the current component is less than the component power limit, then the difference between those two power values is determined. That difference is subtracted from the value of the server power limit (SPL) in step 66. Step 66 is applied to all the components inventoried up to that point, so that the difference between the categorically-defined component power limit and the component power requirement for each component inventoried thus far is subtracted from the value of the server power limit to obtain a "reduced" server power limit.” The power limit of all the components of the newly inserted server, which is interpreted as power consumption of the new server rack as a whole, is used to subtract difference from server power limit in order to keep the power consumption of the server below the unallocated power, which is interpreted as managing power consumption of the new server rack within the power budget. The power limit is amount of power the components and the server may consume, which is power consumption of the components and server. Furthermore, the specification of the newly inserted server indicates the power limit or the power consumption of the server as a whole for the step 52 in Fig. 2. The chassis management module determine parameters of the server.)

Regarding claim 5, Nolterieke teaches receiving an indication that the new server rack in the standby mode is to be added to a zone of the data center; ([0021] “the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration…the chassis may not be programmed with the server power limit of a type-ABC server, and the inserted server, itself, could instead report to the chassis a server power limit for a server of its type.” When the new added server with no power, which is interpreted as the new server rack in the standby mode, is inserted in the bay M of the computer system 10, which is interpreted as the new server rack is to be added to a zone of the data center, the inserted server report the server power limit to the chassis management module, which is interpreted as receiving an indication.)
retrieving information corresponding to the new server rack from an integrated management system; ([0021] “the chassis management module can determine certain parameters of the server directly from the chassis specification 16. For example, the chassis specification 16 limits a type-XYZ chassis 12 to receive only type-ABC servers. Therefore, the chassis management module 32 can be programmed with the server power limit (500 W in this example) of any received server 20 based on the server specification 22…the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration.” [0022] “the server management module may be an integrated management module…” As shown in Fig. 1, SMM 24 included in each server reports the specification of the server, which is interpreted as retrieving information corresponding to the new server rack. SMM may be an integrated management module, which is interpreted as an integrated management system.) and 
translating the information corresponding to the new server rack into a rack inventory file. ([0021] “the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration.” As shown in Fig. 3 and Fig. 4, the information corresponding to the new server rack such as SERVER M is translated into a table and a chart of the power budget and inventory for the server M, which is interpreted as translating the information corresponding to the new server rack into a rack inventory file.)

Regarding claim 6, Nolterieke teaches controlling and monitoring the new server rack based on data in the rack inventory file; ([0021] “the chassis 12 may receive more than one type of server, and the chassis management module 32 is configured to detect the server type upon insertion, such as by transferring vital product data (VPD) or having a unique pin configuration…the chassis may not be programmed with the server power limit of a type-ABC server, and the inserted server, itself, could instead report to the chassis a server power limit for a server of its type. The server power limit is one example of information may be used by the chassis management module, as described further below, to expedite the granting of a power permission to an inserted server prior to completion of a server inventory for the inserted server.” Based on the data in the rack inventory file as shown in Fig. 3 and Fig. 4 regarding the new server rack, the power limit is controlled and monitored as shown in Fig. 2.) and 
generating power consumption data corresponding to the new server rack based on the monitoring of the new server rack. ([0024] “The process of inventorying the server involves examining the server to identify components of the server and the corresponding component power requirement (CPR) of each component.” As shown in Fig. 3 and Fig. 4, the power limit and component power requirement for each component are monitored and generates the power consumption data corresponding the newly inserted server.)

Regarding claim 7, Nolterieke teaches comparing the power consumption data corresponding to the new server rack with the power safety criteria corresponding to the zone; (Fig. 2 62, 63, 66, 68. As discussed above, the power consumption data corresponding to the new server rack such as the component power limit and component requirement are monitored. Then as shown in Fig. 2, the component power limit are compared to the CPR in order to keep the power limits below unallocated chassis power or the power safety criteria corresponding to the zone.) and 
determining whether the power consumption data for the new server rack meets the power safety criteria. ([0027] “In conditional step 68, the reduced server power value (computed in step 66) is compared to the unallocated chassis power. If the reduced server power value is less than or equal to the unallocated chassis power, then step 70 involves either granting or updating a power permission to the server in the amount of the reduced server power. If a power permission was previously granted in step 54 prior to initiating the process of generating an inventory, or in a preceding iteration of step 70, then the power permission is updated (lowered) in step 70 to the amount of the reduced server power calculated in step 66.” Based on the comparison of the server power limit and the comparison of the component power limit, it is determined whether unallocated chassis power is sufficient for the new server, which is interpreted as the power safety criteria.)

Regarding claim 10, Nolterieke teaches wherein the SDP architecture includes a plurality of SDP worker services under control of a SDP manager, (“SMM” 24 in Fig. 1. [0022] “a server management module ("SMM'') will automatically inventory the components of a server 20 in response to insertion of the server 20 into a server bay 14. The process of generating the inventory may be controlled by the server management module 24, the chassis management module 32, or both.” As shown in Fig. 1, each server includes SMM controlled by the chassis management module, which is interpreted as SDP worker service.) and 
([0022] “a server management module ("SMM'') will automatically inventory the components of a server 20 in response to insertion of the server 20 into a server bay 14. The process of generating the inventory may be controlled by the server management module 24, the chassis management module 32, or both…The server management module 24 is a service processor on the system board of the server 20 that may optionally also perform conventional power management tasks, such as monitoring the power consumption of the server 20 and throttling the processors and memory.” SMM inventory the components, which is interpreted as controls and monitors a corresponding server rack. After server is inserted, based on server power limit and server power requirement of servers in the active mode as shown in the Fig. 3, the unallocated power is assigned, which is interpreted as to manage power usage of that server rack in the plurality of server racks.)

Regarding claim 11, Nolterieke teaches wherein the standby mode is one of a no power state or a low power state without processing any workload. (Fig. 2 52 “SPL <= unallocated chassis power?” 54 & 58 [0027] “In conditional step 68, the reduced server power value (computed in step 66) is compared to the unallocated chassis power. If the reduced server power value is less than or equal to the unallocated chassis power, then step 70 involves either granting or updating a power permission to the server in the amount of the reduced server power. If a power permission was previously granted in step 54 prior to initiating the process of generating an inventory, or in a preceding iteration of step 70, then the power permission is updated (lowered) in step 70 to the amount of the reduced server power calculated in step 66.” The power to the newly inserted server is not provided until the step 54 or 70 in Fig. 2. The server without power is interpreted as no power state.)

Regarding claims 12 and 14, the claims 12 and 14 are the apparatus claims of the method claims 1 and 3. Nolterieke further teaches a bust system; and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0035] “Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing.” [0016] “The method may be implemented in the form of a computer program product embodied on a computer usable storage medium including computer usable program code for performing the methods steps.”) The claims 12 and 14 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke teaches all the limitations of the claims 12 and 14.

	Regarding claims 16, 18, and 20, the claims 16, 18, and 20 are the a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 1, 3, 5, and 6. The claims 16, 18, and 20 do not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke teaches all the limitations of the claims 16, 18, and 20. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nolterieke in view of Cohen et al. (United States Patent Application Publication US 2003/0005339), hereinafter Cohen.

Regarding claim 2, Nolterieke teaches all the limitations of the method of claim 1, as discussed above.
However, Nolterieke does not teach adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode.
Cohen teaches adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. (Fig. 2 & [0007] “If step S5 determines that power supply 12 can not provide sufficient power to satisfy the new power requirement, then in step S6 power controller 16 determines whether the power provided to the computers l0a- 10n, including the new computer, can be reduced, with all of the computers operating at a reduced capacity, for example receiving 75% of their respective usual power requirements. If so, then in step S7, the power is reduced to all of the computers, including providing the additional computer less power than indicated in its request for power. The process then returns to step S3.” The power to supply the group of computers, which is interpreted as the plurality of server racks in the active mode, and a newly added computer, which is interpreted as the new server rack in the standby mode or powered off mode, is determined if it is sufficient to supply new power requirement, which is interpreted as to account for addition of the new server rack to the plurality of server racks. At the step S6 and S7, the power to the new computer is not supplied since the power to computer 10a-n are being adjusted to have sufficient power for the newly added computer. Thus, the power budget to the computers is adjusted or reduced before providing the low power to the newly added computer.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke by incorporating the teaching of Cohen of adjusting the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode. They are all directed toward power management in a group of computers. As recognized by Cohen, If an additional
computer is added to the system, that increases the power requirements of the system. If the new power requirements exceed the maximum power capacity of the power supply, the entire system might shut down. ([0002]) Thus, by reducing power budget to 

Regarding claim 13, the claim 13 is the apparatus claims of the method claims 3. Nolterieke further teaches a bust system; and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0035] “Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing.” [0016] “The method may be implemented in the form of a computer program product embodied on a computer usable storage medium including computer usable program code for performing the methods steps.”) The claim 13 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke in view of Cohen teaches all the limitations of the claim 13.

	Regarding claim 17, the claim 17 is the a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 2 and 13. The claim 17 does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke in view of Cohen teaches all the limitations of the claim 17. 

Claims 4, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nolterieke in view of Lin et al. (United States Patent Application Publication US 2019/0171276), hereinafter Lin.

Regarding claim 4, Nolterieke teaches all the limitations of the method of claim 1, as discussed above.
However, Nolterieke does not teach notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack.
Lin teaches notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. ([0016] “for newly connected servers, the data center management service can be provided a schedule of the for newly connected servers. The schedule can then be updated so the datacenter management service has an accurate list of newly added servers and a date and possibly time they are expected to be assigned other services to provide. Before transferring the newly connected server to provide other services, the operator may signal the datacenter management
service that the particular server is being reassigned.” [0030] “At block 310, the routine 300 receives and/or maintains schedule of spare datacenter capacity…an operator may indicate newly connected servers are available and may specify a date and possibly time when the servers will be assigned to provide particular services; that there are servers with unused capacity and may specify a date and possibly time when the servers are expected to be used for special circumstances or will be again assigned to provide their usual services.” [0032] “At block 320, the routine 300 identifies spare servers. The process for identifying spare servers is illustrated in FIG. 3B and described in further detail below.” [0033] “Assigning a workload may include transmitting the URL received with the request. The routine 300 may also store an indication of which server(s) various workloads are assigned to.” [0039] “the routine 350 iteratively allocates servers in the server cluster identified at block 360 to complete the workload until the electrical power budget would be exhausted.” Spare servers, such as newly added servers or servers with unused capacity, are identified to assign a workload, which is interpreted as an existence of the new server rack for scheduling the set of workloads on the new server rack. Furthermore, the schedule of the newly connected servers is provided or notified to the data center management service.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke by incorporating the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack. They are all directed toward power management in the servers. As recognized by Lin, since number of servers to be decommissioned can be in thousands, which will remain in an idle state in the data centers for a period of time. ([0005]) By notifying that a new server is available, the workload can be assigned to the new servers before decommissioning the servers to increase the efficient use of spare datacenter capacity. ([0023], [0024]) Therefore, it would be advantageous to incorporate the teaching of Lin of notifying, using the resource inventory manager, a workload scheduler of an existence of the new server rack for scheduling the set of workloads on the new server rack in order to increase the efficient use of spare datacenter capacity or a new server.

Regarding claim 15, the claim 15is the apparatus claims of the method claim 4. Nolterieke further teaches a bust system; and a storage device connected to the bust system, wherein the storage device stores program instructions. ([0035] “Program code embodied on a computer readable medium may be transmitted using any appropriate medium, including but not limited to wireless, wireline, optical fiber cable, RF, etc., or any suitable combination of the foregoing.” [0016] “The method may be implemented in the form of a computer program product embodied on a computer usable storage medium including computer usable program code for performing the methods steps.”) The claim 15does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke in view of Lin teaches all the limitations of the claim 15.

	Regarding claim 19, the claim 19 is a computer program product for controlling server power usage in a data center, the computer product comprising a computer readable storage medium having program instructions embodied claims of the claims 4 and 15. The claim 19does not further teach or define the limitation over the limitations recited in the rejected claims above. Therefore, Nolterieke in view of Lin teaches all the limitations of the claim 19. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nolterieke as applied to claim 7 above, and further in view of Ahluwalia et al. (United States Patent Application Publication US 2012/0072745), hereinafter Ahluwalia.

Nolterieke teaches all the limitations of the method of claim 7, as discussed above.
Nolterieke teaches keeping the new server rack in the standby mode without processing any workload. (58 in Fig. 2 “Do not grant any power permission yet” “STOP” 68. Keeping the newly inserted server without power is interpreted as keeping the new server rack in the standby mode without processing any workload.)
However, Nolterieke does not teach responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, and outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria. 
Ahluwalia teaches responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, (Fig. 6 “Sufficient power in budget for at least P_aux” No 82 “Agent displays error to user” No sufficient power in budget for at least P_aux to add a server to group is interpreted as the power consumption data for the new server rack does not meet the power safety criteria. It is determined at 78 in Fig. 6,) outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria (No 82 “Agent displays error to user” As shown in Fig. 6 at step 78 and 82, when there is no sufficient power in budget for at least P_aux to add a server, agent displays error to the user, which is interpreted as outputting an error message.)  
Nolterieke by incorporating the teaching of Ahluwalia of responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria. They are all directed toward power management in servers. As well known in the art before effective filing date of the claimed invention, if the power is provided to the servers above the power budget of the power supply, the entire servers can be shut down resulting catastrophic failures in the system. Therefore, based on the determination that the power safety criteria is not met, the outputted error message to the user ensures the integrity and reliability of the system. Therefore, it would be advantageous to incorporate the teaching of Ahluwalia of responsive to determining that the power consumption data for the new server rack does not meet the power safety criteria, outputting an error message indicating that the power consumption data of the new server rack does not meet the power safety criteria in order to prevent the catastrophic failure of the system and ensure integrity and reliability of the servers.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nolterieke as applied to claim 7 above, and further in view of Ahluwalia and further in view of Lin.

Regarding claim 9, Nolterieke teaches all the limitations of the method of claim 7, as discussed above.
Nolterieke teaches transitioning the new server rack from the standby mode to the active mode processing the set of workloads.
However, Nolterieke does not teach responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center.
Ahluwalia further teaches responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, (Fig. 6, 76 “Sufficient power in budget for at least P_aux?” Fig. 6, 80 “Agent adds server to group.” Based on the determination at the step 76 for sufficient power in budget, which is interpreted as responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, server is added to the group, which is interpreted as adding the new server rack to resource inventory corresponding to the zone.) and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the (Fig. 6, 80 “Agent adds server to group.” Sufficient power in budget is interpreted as without exceeding the power budget for the zone. The claim limitation “to increase reliability and availability of the data center simply expresses an intended result. As shown in MPEP 2111.04, the simple expression of the intended result is not given weight.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke by incorporating the teaching of Ahluwalia of responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center. They are all directed toward the power management in the servers. As recognized by Ahluwalia, the server has been improved to be smaller and more compact in order to include various components such as a blower module, a network module, and a supervisory controller in a limited footprint. ([0005]) With compact server, in order to improve the performance in a datacenter, by adding or activating new servers, when additional workload can be handled. However, by keeping the power under the power safety criteria or the sufficient power budget, the catastrophic failure of the servers can be avoided while improving the performance. Therefore it would be advantageous to incorporate the Ahluwalia of responsive to determining that the power consumption data for the new server rack does meet the power safety criteria, adding the new server rack to resource inventory corresponding to the zone, and joining the new server rack to the zone without exceeding the power budget for the zone to increase reliability and availability of the data center in order to improve the computing power while preventing the catastrophic failure in the system. 
However, Nolterieke in view of Ahluwalia does not teach selecting the new server rack in the resource inventory of the zone.
Lin teaches selecting the new server rack in the resource inventory of the zone. (Fig. 3A 320 “Identify spare servers” Fig. 5 520 “Determine the unallocated portion of the total power supply as a function of the total power supply and the previously allocated portion of the total power supply” 530 “Determine the availability of the additional power supply to allocate to the particular computing system as a function of the unallocated portion of the total power supply and the reclaimable portion of the total power supply” The spare servers, such as newly added servers, and unused servers, are identified and the workload and the power are allocated to the spare servers, which is interpreted as selecting the new server rack in the resource inventory of the zone.)
It would have been have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nolterieke in Ahluwalia by incorporating the teaching of Lin of selecting the new server rack in the resource inventory of the zone. They are all directed toward the power management in the servers. As recognized by Lin, newly connected servers that are not yet assigned to provide particular service are spare capacity. ([0014]) When the spare capacity is available, the spare capacity can be utilized for additional services in order to improve the performance. Therefore, it would be advantageous to incorporate the teaching of Lin of selecting the new server rack in the resource inventory of the zone in order to improve the performance for utilizing the spare capacity.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/16/2021, with respect to “I. 35 U.S.C. 102 Anticipation” of claim 2 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 102 of claim 2 has been withdrawn.

Applicant's arguments filed Remarks with respect “I. 35 U.S.C. 102 Anticipation” for claims 1, 2, 5-7, 10-14, 16-18 and 20 have been fully considered but they are not persuasive. 

Applicant first argues
With respect to Claim 1, such claim recites “transitioning, using a boot manager, the new server rack from the standby mode to the active mode in a safe manner without exceeding a power budget for the plurality of server racks in response to the SDP architecture determining that the power safety criteria are met” (emphasis added). Here a ‘boot manager’ is used to transition the new server rack from the standby mode to the active mode.
On page 6 of the current Office Action, the Examiner alleges that Nolterieke teaches all such boot manager transitioning based aspects of Claim 1 in paragraph [0023]. There, Nolterieke describes the following steps being performed: (i) detecting the insertion of a server into a chassis, (ii) comparing the server power limit for the inserted server to the unallocated chassis power, and (iii) immediately granting power permission if the server power limit is less than or equal to the unallocated chassis power - such that power permission is granted to the inserted server prior to generating a server inventory for the inserted server. Notably, there is no mention of (1) using a 'boot manager', or (2) transitioning from a standby mode to an active mode using a 'boot manager', as claimed.
Thus, it is urged that Claim 1 has been erroneously rejected since the cited reference does not teach that every element of the claimed invention is identically shown in a single reference. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Remarks Page 8-9

Examiner respectfully disagrees that there is no mention of (1) using a 'boot manager', or (2) transitioning from a standby mode to an active mode using a 'boot manager', as claimed. Nolterieke teaches that the power is granted for the newly added server as applicant argues in Remarks. ([0023]) Nolterieke teaches a server management module (“SMM”) that may perform conventional power management tasks. ([0022]) Furthermore, a power management system includes a supervisory controller, such as the chassis management module, and a local controller provided on each server, such as the server management module. ([0016] [0022]) Also, power module 31 supplies power to the servers currently in the chassis. ([0018]) Furthermore, transitioning from a standby mode to an active mode is interpreted as providing power to the new server rack, as discussed above in 35 U.S.C. 102 rejection of claim 1. The transition from the standby mode to the active mode is determined by the chassis management module based on the unallocated chassis power and the power requirement of the newly added server. Then, the chassis management module allocates the power from the power module to the various servers in the chassis. ([0018])  Thus, Nolterieke teaches that, using the power module and the server, the 

Secondly applicant argues
Further with respect to Claim 1, such claim recites "ensuring that the new server rack in the standby mode is properly controlled and monitored by a new SDP worker service in the SDP architecture prior to transitioning the new server rack to the active mode" ( emphasis added)…
On pages 4-5 of the current Office Action, the Examiner alleges that Nolterieke teaches all such ensuring-based aspects of Claim 1 in paragraphs [0021] and [0023]. In paragraph [0021], Nolterieke describes operational steps of (i) taking an inventory to identify components and their requirements, (ii) determining certain parameters of a server directly from a chassis specification, (iii) detecting a server type upon insertion, and (iv) reporting a server power limit to a chassis. Notably, this cited paragraph [0021] does not describe (1) a 'new SDP worker service in an SDP architecture', or (2) ensuring that a new server rack in standby mode is properly controlled and monitored by a 'new SDP worker service in an SDP architecture'. Instead, power inventory is determined by Nolterieke in this cited paragraph [0021]…
Notably, this cited paragraph [0023] does not describe (1) a 'new SDP worker service in an SDP architecture', or (2) ensuring that a new server rack in standby mode is properly controlled and monitored by a 'new SDP worker service in an SDP architecture', as claimed.
	Remarks Page 9

	Examiner respectfully disagrees that the cited paragraphs [0021] and [0023] does not describe does not describe (1) a 'new SDP worker service in an SDP architecture', or (2) ensuring that a new server rack in standby mode is properly controlled and monitored by a 'new SDP worker service in an SDP architecture', as claimed. As the insertion of a server into a chassis is detected, the power is not granted yet, which is interpreted as the newly added server is still in the standby mode. ([0023]) Thus, the power allocation to a newly added server is controlled by a chassis management. Furthermore, the information such as power requirements of the newly added server and components are monitored by the chassis management module. ([0021] [0023]) Fig. 2 and Fig. 4 also describe the flowchart of monitoring the power requirement of the server and components.  A new SDP worker service in an SDP is interpreted as a function or a software in the SDP or the chassis management module to ([0009], [0016], [0032])

	Third, applicant argues 
Still further with respect to Claim 1, such claim recites "detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center” (emphasis added).
On page 3, lines 11-12 of the current Office Action, the Examiner states that Nolterieke's various 'servers in the chassis' are interpreted as a plurality of server racks. Applicant urges that such interpretation is unreasonable since it is in essence equating a single Noterieke 'server' as being equivalent to a 'server rack' -which is unreasonable since it in essence gives no patentable weight to the word 'rack'. As per paragraph [0034] of published application US 2011/0289327 A1, a 'server rack' is expressly defined to 'include a plurality of servers' - which is basically what is described by Nolterieke's 'chassis' (Figure 1, element 12) that includes a plurality of servers (Figure 1, Server I - M).
This 'server' versus 'server rack' distinction is critical since Noterieke' s detailed power control is with respect to a 'single server', whereas the claimed power control is with respect to a 'server rack' that includes a 'plurality of servers'. Notably, Noterieke's power control described in cited paragraphs [0017]-[0023] does not 'detect' its 'chassis' being 'added', as would be required per the features of Claim 1.
	Remarks Pages 9-10

	Examiner respectfully disagrees with the applicants arguments that Nolterieke does not teach detecting, using a resource inventory manager, that a new server rack in standby mode without a workload is being added to the plurality of server racks in the active mode processing the set of workloads in the data center. A server rack is interpreted as a server inserted in a Bay of the chassis as shown in Fig. 1. Since a rack is a structure to house a hardware component, a server rack is interpreted as a structure to house a server, such as a server mounted in a bay as shown in Fig. 1. Thus, a plurality of server racks are interpreted as a plurality of servers in server bays such as servers 1-4 in Bays 1-4.

	Fourthly applicant argues 
Further yet with respect to Claim 1, the Examiner states on page 4, lines 5-8 that in response to insertion of the server, which is not powered yet, a server management module inventory (sic) the component (sic) of the inserted server, and without power, the newly inserted server does not have or perform workload. Applicant urges that this 'without power' assertion is clearly erroneous, since the newly added server does have power the instant it is inserted in the chassis since the 'server management module' of the inserted server performs a self-inventory of its own components (Noterieke paragraphs [0008] and [0021]), and power is supplied to the server upon insertion of the server into the chassis (Noterieke paragraph [0006, lines 4-9 - "providing electrical power to the server").
	Remarks page 10

	Examiner respectfully disagrees that in response to insertion of the server, which is not powered yet, a server management module inventory (sic) the component (sic) of the inserted server, and without power, the newly inserted server does not have or perform workload. Nolterieke teaches that the chassis management module is configured to detect the server type upon insertion, such as having a unique pin configuration. Thus, Nolterieke teaches a method to detect a new server rack in standby mode without power using a unique pin configuration. Furthermore, the claim 

	Fifthly, applicant argues
Further with respect to Claim 3, such claim recites "managing, using the new SDP worker service in the SDP architecture, power consumption of the new server rack within the power budget as a whole" (emphasis added). Here, the 'new SDP worker service in the SDP architecture' manages power consumption of the new server rack.
On page 7 of the current Office Action, the Examiner alleges that Nolterieke teaches all such power consumption management aspects of Claim 3 in paragraph [0025]. There, Nolterieke describes 'inventorying' the server - including comparing a power requirement to a component power requirement when calculating an overall power limit. However, particular managing of actual power consumption is not described. Instead, a maximum power 'limit' is determined. Thus, it is urged that Claim 3 has been erroneously rejected.
	Remarks Page 11

particular managing of actual power consumption is not described. The claim limitation discloses managing power consumption of the new server rack, which is not actual power consumption. Power consumption of the new server rack is interpreted as the power limit is a maximum amount of power that any component in that component category may consume. ([0025]) The power limit is a maximum power consumption. Managing power consumption or the power limit is also interpreted as monitoring and comparing the power limit of the newly added server to the unallocated power. Furthermore, Nolterieke teaches that monitoring power consumption of the server and throttling the processors and memory as conventional power management tasks in the paragraph [0022].

	Sixthly, applicant argues
Further with respect to Claim 5, such claim recites "receiving an indication that the new server rack in the standby mode is to be added to a zone of the data center; retrieving information corresponding to the new server rack from an integrated management system; and translating the information corresponding to the new server rack into a rack inventory file"…
On pages 8-9 of the current Office Action, the Examiner alleges that Nolterieke teaches all three of these operational steps in paragraph [0021]. There, Nolterieke describes operational steps of (i) taking an inventory to identify components and their requirements, (ii) determining certain parameters of a server directly from a chassis specification, (iii) detecting a server type upon insertion, and (iv) reporting a server power limit to a chassis. Notably, this cited paragraph [0021] does not describe (1) 'receiving' an indication that the new server rack in standby mode is to be added to a zone of the data center, or (2) translating retrieved information corresponding to a new server rack into a ‘rack inventory file’. Instead power inventory of a server is determined by this cited Nolterieke paragraph [0021].
Remarks Page 11-12

Examiner respectfully disagrees that this cited paragraph [0021] does not describe (1) 'receiving' an indication that the new server rack in standby mode is to be added to a zone of the data center, or (2) translating retrieved information corresponding to a new server rack into a ‘rack inventory file’. Insertion of a new server is detected before grating power to the newly inserted or added server before completion of a server inventory for the inserted server. ([0021]) Detection of anew server and receiving information of the newly added server before completion of a server inventory for the inserted server is interpreted as receiving an indication that the new server rack in standby mode is to be added to a zone of the data center. ([0021], [0025]) Furthermore, as discussed above, Nolterieke teaches the receiving the information of the power limit of each component of a new server in Fig. 3 and Fig. 4. Information corresponding to the new server rack such as power limits of each component is received by the chassis and translated into a file as a process of a server inventory.

Seventhly applicant argues
Further with respect to Claim 6, such claim recites "controlling and monitoring the new server rack based on data in the rack inventory file" (emphasis added). Here, the new server rack is both controlled and monitored based on data in the rack inventory file that was formed by translating information retrieved from an integrated management system…
There, Nolterieke describes performing an initial power inventory analysis based on the type of server(s). The servers are not described as being operational during this initial inventory analysis, and therefore this cited passage does not describe 'controlling and monitoring' the new server, as claimed.
Remarks page 12

Nolterieke describes performing an initial power inventory analysis based on the type of server(s) and the servers are not described as being operational during this initial inventory analysis, and therefore this cited passage does not describe 'controlling and monitoring' the new server, as claimed. The claim limitation does not disclose the servers being operational during initial inventory analysis. Furthermore, based on the information corresponding to the new server rack translated into a rack inventory file, such as Fig. 2 steps 60-74 and Fig. 4, the power limit of the newly inserted server is monitored. Furthermore, based on the comparison in steps 64-68 of the translated or updated power limit of the server, the power to the inserted server is controlled.

Eighthly, applicant argues
Further with respect to Claim 6, such claim recites "generating power consumption data corresponding to the new server rack based on the monitoring of the new server rack". Here, actual 'power consumption data' corresponding to the new server rack is generated based on the 'monitoring' of the new server rack based on data in the rack inventory file that was formed by translating information retrieved from an integrated management system. 
On page 10 of the current Office Action, the Examiner alleges that Nolterieke teaches all such generating-based aspects of Claim 6 in paragraph [0024]. There, Nolterieke describes inventorying the peak power specification for all components of a server irrespective of actual power consumption (Nolterieke paragraph [0024], lines 4-9). Notably, this cited passage does not describe generating actual power consumption data for a new server rack. Instead, a maximum power specification is determined.
Remarks Page 12

In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1193). The claim limitation discloses “power consumption data corresponding to the new server rack,” which does not disclose actual power consumption. Power limit is the maximum power that the server or a component may consume. Thus, power limit of a server and/or components is a maximum power consumption. Furthermore, the maximum power consumption is an actual power consumption of the newly added server or components.

Ninthly, applicant argues that
Further with respect to Claim 7, such claim recites "comparing the power consumption data corresponding to the new server rack with the power safety criteria corresponding to the zone"…
On pages 10-11 of the current Office Action, the Examiner alleges that Nolterieke teaches all such comparing aspects of Claim 7 in Figure 2. There, Nolterieke describes inventorying the peak power specification for all components of a server irrespective of actual power consumption (Nolterieke paragraph [0024], lines 4-9). Notably, this cited passage does not describe actual power consumption data for a new server rack. Instead, a maximum power specification is determined.
Remarks pages 12-13.

Examiner respectfully disagrees with the applicant’s argument that this cited passage does not describe actual power consumption data for a new server rack. In response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies is not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1193). The claim limitation discloses “the power consumption data corresponding to the new server rack,” which 

Tenthly applicant argues
Still further with respect to Claim 7, such claim recites "determining whether the power consumption data for the new server rack meets the power safety criteria". Here, a determination is made as to whether the 'power consumption data - that was generated based on the 'monitoring' of the new server rack based on data in the rack inventory file that was formed by translating information retrieved from an integrated management system - meets the power safety criteria.
On page 11 of the current Office Action, the Examiner alleges that Nolterieke teaches all such meets-determination aspects of Claim 7 in paragraph [0027]. There, Nolterieke describes conditionally granting a 'power permission' based on whether a maximum power rating of a new device is within the overall power budget. This cited passage does not describe making a determination as to whether power consumption data - that was generated based on the 'monitoring' of the new server rack based on data in the rack inventory file that was formed by translating information retrieved from an integrated management system - meets 'the power safety criteria', as claimed.
Remarks page 13

Examiner respectfully disagrees that Nolterieke describes conditionally granting a 'power permission' based on whether a maximum power rating of a new device is within the overall power budget. This cited passage does not describe making a determination as to whether power consumption data - that was generated based on the 'monitoring' of the new server rack based on data in the rack inventory file that was formed by translating information retrieved from an integrated management system - meets 'the power safety criteria', as claimed. The reduced SPL, which is interpreted as the power 

Applicant further argues
Further with respect to Claim 10, such claim recites "wherein each SDP worker service in the plurality of SDP worker services controls and monitors a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks" (emphasis added). Here, each SDP worker service in the plurality of SDP worker services controls and monitors a corresponding server rack in the active mode to manage power usage of that server rack in the plurality of server racks.
On page 12 of the current Office Action, the Examiner alleges that Nolterieke teaches all such active mode controls and monitors aspects of Claim 10 in paragraph [0022]. There, Nolterieke describes performing an initial inventory of the components of a server. Notably, there is no mention of' controls and monitors' a server rack in an active mode, as claimed.
Remarks Pages 13-14

there is no mention of' controls and monitors' a server rack in an active mode, as claimed. In the paragraph [0022], Nolterieke teaches the server management module may perform conventional power management tasks, such as monitoring the power consumption of the server 20. As shown in Fig. 2, the server 20 include servers 1-4, which are in active mode. Furthermore, the server management module also throttles the processors and memory of the server, forces processors or servers to stay in a throttled state, or enforce the throttled states as a matter of policy if desired. ([0022], [0028]) If the chassis power budget were sufficient to operate servers at up to the server power requirements or server power limits, the servers might be allowed by the cassis management module to operate at highest performance capabilities. ([0028])

Applicant also argues
With respect to Claim 2, such claim recites "adjusting, using the SDP architecture, the power budget of the plurality of server racks in the active mode to account for addition of the new server rack to the plurality of server racks prior to the boot manager transitioning the new server rack from the standby mode to the active mode" (emphasis added). Here, a particular step/action is performed prior to the boot manager transitioning the new server rack from the standby mode to the active mode.
On pages 15-16 of the current Office Action, the Examiner alleges that Cohen teaches all aspects of Claim 2 in Figure 2 and paragraph [0007]. Applicant notes that this cited. Cohen passage does not describe any operation being performed prior to the boot manager transitioning the new server rack from the standby mode to the active mode - and therefore this cited passage does not teach all aspects of Claim 2, as erroneously asserted by the Examiner on pages 15-16 of the current Office Action.
Remarks Pages 14-15

Examiner respectfully disagrees with the applicant’s argument that Cohen passage does not describe any operation being performed prior to the boot manager transitioning the new server rack from the standby mode to the active mode. As shown in Fig. 2 and the paragraph [0007], the power budget such as reduced capacity of all the computers are determined before providing the reduced power to the computers, which includes a new computer. Thus, before providing the reduced power to the new computer, the power budget or the reduce capacity is set or adjusted at the step 6 in Fig. 2. Furthermore, as discussed above, in the claim 1, Nolterieke teaches transitioning the new server rack from the standby mode to the active mode is interpreted as providing power to a newly added server. 


Further with respect to Claim 9, such recites “adding the new server rack to resource inventory corresponding to the zone” (emphasis added). Here, the new server rack is added to resource inventory corresponding to the zone.
On pages 24-25 of the current Office Action, the Examiner alleges that Ahluwalia teaches all the adding-based aspects of Claim 9 at Figure 6, step 80 ("Agent adds server to group"). Applicant urges that this cited passage does not describe a 'zone', and therefore this cited passage does not describe adding the new server rack to resource inventory corresponding to the zone, as claimed.
Remarks Page 16

Examiner respectfully disagrees with applicant’s argument that this cited passage does not describe a 'zone', and therefore this cited passage does not describe adding the new server rack to resource inventory corresponding to the zone, as claimed. The zone is interpreted as a group of servers. The claim 5 discloses “a zone of the data center.” Thus, the claim limitation does not further define “the zone.” Thus, with broadest reasonable interpretation, a server added to a corresponding group, is interpreted as a server joining to a group of servers or the zone of the datacenter.

Applicant further argues
Still further with respect to Claim 9, such claim recites “responsive to determining that the power consumption data for the new server rack does meet the power safety criteria...selecting the new server rack in the resource inventory of the zone" (emphasis added). Here, the new server rack 'in the resource inventory of the zone' - which is the same 'resource inventory of the zone' that the new server rack was 'added to' per other aspects of Claim 9 - is selected responsive to determining that the power consumption data for the new server rack does meet the power safety criteria.
On pages 26-27 of the current Office Action, the Examiner alleges that Lin teaches all such selecting-based aspects of Claim 9 at Figure 3A, 320 and Figure 5, 520 and 530. At Figure 3A, element 320, Lin describes identifying spare servers. There is no mention of (1) a specific 'selecting' step/action, or (2) selecting anything 'in the resource inventory of the zone' (i.e., the same ' resource inventory of the zone' that the new server rack was added to), as claimed.
At Figure 5, element 520, Lin describes a 'determining' step/action being performed with respect to an unallocated portion of the total power supply. There is no mention of (1) a specific 'selecting' step/action, or (2) selecting anything 'in the resource inventory of the zone' (i.e., the same 'resource inventory of the zone' that the new server rack was added to), as claimed.
At Figure 5, element 530, Lin describes a 'determining' step/action being performed with respect to an availability of the additional power supply. There is no mention of (1) a specific 'selecting' step/action, or (2) selecting anything 'in the resource inventory of the zone' (i.e., the same 'resource inventory of the zone' that the new server rack was added to), as claimed.
Remarks Page 16-17

Examiner respectfully disagrees with applicant’s argument that there is no mention of (1) a specific 'selecting' step/action, or (2) selecting anything 'in the resource inventory of the zone' (i.e., the same ' resource inventory of the zone' that the new server rack was added to), as claimed. Identifying spare servers in a step 320 of the Fig. 3A is a newly connected servers, which has unused or underutilized capacity. In the paragraph [0023] of Lin, newly added servers are assigned to a cluster for normal operation. Thus, newly added servers are added to the inventory corresponding to a group or the zone. Then as further disclosed in the paragraph [0023], [0030], Fig. 3A, and Fig. 3B, the newly added server with spare capacity is identified or selected. Thus, a server with spare capacity is selected among a group of servers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN SOO KIM whose telephone number is (571)270-1768.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571) 270-1640.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.K./            Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/            Supervisory Patent Examiner, Art Unit 2187